 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidental thereto.'Nevertheless, our colleagues conclude that thetruckdrivers lack a separate community of interest and have a "pre-dominant community of interest" with the production and mainte-nance employees in the employerwide unit.How our colleagues reachthis conclusion is difficult to comprehend. It seems clear to us thatan employee's "predominant community of interest" is simply, andquite naturally, a reflection of his "predominant" duties and responsi-bilities.Here the truckdrivers' "predominant" duties and responsi-bilities revolve around the driving of trucks and not the process ofmanufacturing paper boxes.The drivers' "predominant communityof interest" lies, therefore, with one another and not with other em-ployees who work in the Employer's plant.Furthermore, we do not find persuasive the factors enumerated andrelied upon by our colleagues to support their conclusion that thetruckdrivers "lact separate interests."Some of the factors, for ex-ample, wages, "benefits," and seniority, are the same for all employeesperhaps only because the truckdrivers have not yet had separaterepresentation.The other factors cited by ourcolleaguesare clearlyovershadowed by one salient fact-these drivers spend more than 50percent of their working time performing the duties of a truckdriver.As the Board said inPainesvilleWorks, General Chemical Division,Allied Chemical and Dye Corporation,116 NLRB 1784, "where theaggergate time spent on [driving, loading, and unloading] prepon-derates over time spent in other duties, we will accord to the driversthe right to separate representation."We would therefore follow precedent and direct a severanceelection.8Our colleagues have stated that the two employees classified as truckdrivers spend"littlemore than 50 percent of their time"and "about half of their time" performingtruckdriving duties.They further state that the truckdrivers have "regular and fre-quent"interchange with other employees,and that the truckdrivers spend a "substantial"portion of their time working with,and performing the same functions as the productionand shipping employeeswe do not believe the record supports our colleagues in thisrespect.Mr. Kirkpatrick,the Employer's president,was asked only whether the truckdriver'sduties required more than 50 percent of their worktime,and he answered "that's right."Such an answer does not mean"littlemore than 50 percent"or "about half"The recordalso indicates that "The truckdrivers are used primarily as truckdrivers,"and that only"occasionally," "in their spare time,"and "only when their truck driving duties fall downsomewhat,"are they ever given nontruckdriving duties to performSuch occasional assign-ments do not,in our view,constitute the "regular and frequent"interchange which ourcolleagues have found.Stuart F. Cooper Co.andBookbinders and Bindery Women'sLocal No. 63-63A.Case No. 91-CA-4135.March 7, 1969DECISION AND ORDEROn January 23, 1961, Trial Examiner Eugene K. Kennedy issuedan Order Closing Hearing and Dismissing Complaint, which is at-136 NLRB No. 8. STUART F. COOPER CO.143tached hereto, in which he granted the Respondent's motion, made atthe close of the General Counsel's "case in chief," to dismiss the com-plaint.Thereafter, the General Counsel and the Charging Partyfiled requests for review of the Trial Examiner's order, and briefs insupport thereof, and the Respondent filed a brief in support of theaforesaid order.By unpublished order dated April 27, 1961, theBoard' remanded the proceeding to the Regional Director for furtherhearing to complete the trial of the issues involved therein with direc-tion to the Trial Examiner to prepare and serve upon the parties anIntermediate Report upon the evidence received.Thereafter, onAugust 15, 1961, the Trial Examiner issued his Intermediate Report,finding that the Respondent had not engaged in the unfair labor prac-tices alleged in the complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report and supportingbriefs, and the Respondent filed a brief and a reply brief in supportof the report.The Board has reviewed the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with modifications noted herein.We agree with the Trial Examiner that the Respondent did notviolate Section 8(a) (3) of the Act by its disciplinary layoff of Houseand Towne, or Section 8(a) (1) by Bucknall's reprimands to em-ployees.Our reasons are as follows :On July 6, 1960, the Union began an organizing campaign at Re-spondent's printing and engraving plant.Prior thereto, there hadbeen recurrent friction and excessive talking among employees in thebindery of the plant which, as Respondent viewed it, required ad-monishment by Foreman Cornell.After the organizing drive com-menced, tension in the bindery increased between two groups, theprounion group which included House and Towne, and the antiuniongroup.Dissension and bickering ensued which interfered with pro-duction.This led Cornell to report the dissension to Plant ManagerBucknall.Bucknall requested advice from Forbis, who acts as agentin securing personnel for members of the association to which Re-spondent belongs.Forbis advised Bucknall to talk to the employeesindividually to try to ascertain what problems they had and whattheir dissatisfaction stemmed from.Although Bucknall did so, ap-parently friction between the two groups continued, leading Bucknall1Member Brown did not participate in consideration of the order of the Trial Examiner.Accordingly,he does not participate in the Decision and Order herein. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDto ask Forbis to address the employees. Forbis first spoke to the bind-ery employees in the plant on July 22, 1960, telling them that thefriction and dissension would have to cease.Because it did not cease,Forbis was asked to give a second talk to bindery employees, whichhe did on July 28, 1960. In this talk, Forbis said that if the dissensionand friction did not stop, he was going to have to come back and dosomething about it.2On the morning of August 15, 1960, Houseapproached another bindery employee at the drinking fountain, gaveher a union handbill, and asked her to read it during the lunch hour.During the lunch hour that day, House, in the presence of other em-ployees, pushed a union handbill across the table toward employeeNewlove, one of the antiunion group, who replied hysterically.Shortly after the end of the lunch period, Bucknall told House thatshe had been warned not to cause trouble and not to continue doing so.On August 18, 1960, the antiunion group of five employees went tothe office of Mrs. Cooper, the owner of Respondent's business, andtold her and Bucknall that they were being heckled by House andTowne about joining the Union and if Respondent did not do some-thing to improve working conditions, they would have to quit. Buck-nall again called Forbis for advice and was told that he should giveHouse and Towne a layoff so that Respondent could show it was seri-ous about stopping the bickering and dissension among the binderyemployees.Thereafter, on August 18, Bucknall told the two em-ployees who were the aggressors in causing the interference with pro-duction that the Respondent had "definite evidence that you two girlshave been fomenting trouble among the other people in the binderyand because of your activities you were causingtrouble and unpleas-antness among them."Bucknall also told them that they knew thiswas against company policy and laid them off for 41/2 days.As to the disciplinary layoffs, the Trial Examiner found, in effect,that the Respondent's motivation was to restore harmony and notto discriminate against Towne and House for antiunion considera-tions.He also reasoned similarly as to the reprimands.We are not unmindful that the right of employees to distributeunion literature, or to solicit union memberships, should not be lightlycircumscribed.However, we view the foregoing facts not as the ordi-nary situation where organizational activities may cause some irrita-tion to employees, or unrest in a plant, but as one establishing specialcircumstances justifying the action taken to maintain discipline andproduction 32Withrespect to the remarks attributed to Forbis by House and Towne, aboutjoining aunion somewhere else, we adopt only the Trial Examiner's finding that they were not infact made by Forbis.8As stated by the SupremeCourt inN.L.R.B. v. Babcock & Wilcox Company,351 U.S.105, 113, "Norestriction may be placed on the employees'right to discuss self-organizationamong themselves,unless the employer can demonstrate that a restriction is necessary tomaintain production or discipline." STUART F. COOPER CO.145In view of all the foregoing, including the absence of credible evi-dence that the Respondent had violated the Act in any other respect,the patient efforts of the Respondent to deal in an even-handedmanner with the bickering and dissension which were interfering withproduction, the fact that the bickering and dissension persisted despitesuch efforts, and resulted in five employees of the antiunion factionthreatening to quit if the Respondent did not do something to improveworking conditions, the fact that House and Towne were aggressorsin creating the dissension and bickering, and the limited nature ofthe discipline imposed upon Towne and House who were fomentingthe dissension and bickering, we agree that the Respondent's conductin reprimanding Towne and House and in laying them off was notmotivated by antiunion considerations but was for cause.Accord-ingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]ORDERCLOSING HEARINGAND DISMISSINGCOMPLAINTThismatter was adjourned indefinitely on November 10, 1960.Respondent'smotion to dismiss the entire complaint was taken under submission at that time.The hearing is ordered closed as of this date.Upon the basis of a review of the transcript and the memorandums of the parties,Respondent'smotion to dismiss the entire complaint is granted,because the recorddoes not contain adequate proof to establish any violations'of the National LaborRelationsAct, asamended.INTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThismatter was litigated in Los Angeles, California,on November 9 and 10,1960, and on June 15,1961.1The questions presented include whether MargaretHouse and Betty Towne were discriminatorily given layoffs for a period of 41/a daysin violation of Section 8(a)(3) and(1) of the National Labor Relations Act, asamended,herein called the Act.Also in issue is whether Stuart F. Cooper Co.,herein called Respondent,unlawfully threatened and interrogated its employeesand promised them wage increases during a union organizational campaign in vio-lation of Section 8(a)(1).Upon consideration of briefs of the General Counsel and Respondent,the recordas a whole,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF TAE BOARDStuart F.Cooper Co.,herein called Respondent,isengaged in Los Angeles,California,in the printing and engraving business,and at all times material hereinhas been a California corporation.It annually ships products from California in anamount valued in excess of $50,000 directly to points located outside the State ofCalifornia,and is an employer engaged in commerce and affecting commerce withinthe meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDBookbinders and Bindery Women's Local No. 63-63A, herein called the Union,is, and has been at all times material herein, a labor organization within the meaningof the Act.1 Following the hearing on November 10, 1960,an order dismissingthe complaint in itsentirety was issued by the TrialExaminer.On April 27, 1961, an order was issued bythe Board remanding the proceeding to take further evidence and for the purpose ofhaving an Intermediate Reportissued. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsMargaret House and Betty Towne were allegedly given discriminatory layoffs onAugust 18, 1960.They were employed as bindery employees of Respondent.Thebindery department includes in its working complement about 12 females and themale foreman, Stanley Cornell.These employees assemble engraved or printedpaper material prior to its being shipped to the ultimate consumer.Their workinvolves counting and gathering in numerical sequence documents or other paperproducts.Prior to the events here involved, there have been recurrent episodesof friction and excessive talking while at work among the employees which requiredthe periodic admonishment by the bindery foreman, Stanley Cornell, in order torestore a more efficient working atmosphere.On July 6, 1960, Betty Towne inquired of Cornell why certain vacation benefitswere not available to the employees.Cornell suggested that she check with theUnion, which she did.After visiting the union office, Betty Towne is depicted bythe record as becoming a union adherent because of an anticipation of an increasein vacation and sick leave benefits in the event the bindery were organized by theUnion.Margaret House, the other alleged discriminatee, also became interestedas well as three other female bindery employees.There was also a group of fivebindery employees who were opposed to the idea of supporting the Union and to-wards having the prounion employees persist in their organizational campaign.BettyTowne explained the situation in her testimony with reference to the friction afterJuly 6, 1960, when the first attempt to organize the bindery employees commenced.Well, it was just a little more obvious and more severe. I mean we havehad little spats where it would last a day or so, but this time, it just lastedindefinitely.Q. The union was the subject matter which caused the break or the compo-sition of the group?A. Yes, sir.Foreman Cornell after July 6 made unsuccessful efforts to restore harmony andreduce bickering among the bindery employees.He reported to Bucknall, the plantmanager, that he was unsuccessful and that hostility among the two groups washampering production in the bindery department.Bucknall then called AndrewForbis,who acts as an agent in securing personnel for members of the PrintersIndustries Association of which Respondent is a member and also acts as industrialrelations advisor.Forbis advised Bucknall to talk to the girls individually and totry to find out what complaints were breeding the hostility and bickering.Duringthese talks Bucknall in some instances stated to the employees he was aware thatthe girls had been to the Union prefatory to stating he was interested in finding outabout their complaints.Various improvements in working conditions were sug-gested by the bindery employees as a result of Bucknall's inquiries.However, the friction among the bindery employees continued unabated.Buck-nail called Forbis again and Forbis said that he would come out and talk to thegirlsand that maybe an outside party would be of some help in reducing thehostility in the bindery.Forbis first talked with the bindery employees at a meetingon July 22, 1960, telling them, among other things, that the friction and dissensionwould have to cease.2 Because it did not stop after this July 22 address by Forbisto the bindery employees, he was again called back by Bucknall, and on July 28again advised the employees in the bindery department that the dissension andbickering would have to cease or something would have to be done about it .3On August 15, 1960, Margaret House during the morning solicited one of theother bindery employees to read some union literature during the lunch hour. In2Whether or not Forbis made any unlawful threats at these talks to the bindery em-ployees will be discussed below as well as the question of a promise of an unlawful wageincrease made to the employees in the engraving plant of Respondent3Bucknall in his testimony fixed the dates of the talks by Forbis on July 22 and 28These dates are adopted as being the most probably correct.Towne's positiveness atfixing the date of the second talk before July 11 is regarded as indicative of the un-reliable nature of many aspects of her testimony inasmuch as the sequence of eventsmakes the second talk before July 11 highly unlikely.The testimony of Margaret Househas Bucknall talking to the girls individually within a day or two after July 6, and therewas at least a week's interval before Forbis first talked to the employees and a week ora week and a half between his first and second talk which would bring the date of Forbis'second talk,according to House, at least up until July 22. iSTUART F. COOPER CO.147Respondent'sbindery during the lunch hour, in the presence of Betty Towne andother employees, she pushedsomeunion literature at an employee named GertrudeNewlove, whom Margaret House had known for several years.This action byHouse createda hysterical outburst on the part of Newlove.House describes New-love's reactionas follows:She really got into astormy panic and she really refused and started in to gethysterical . . .gestures,and she screamed at me and said nasty things.Shortly afternoon hour,Bucknall came up to House and, according to House, ad-monishedher about her part in causing the trouble with Newlove.4On August 18, 1960, approximately 3 days after this incident involving House andNewlove,a group offive employees went into the office of Mrs. Cooper, the ownerof Respondent's enterprise,and in the company of Bucknall advised Mrs. Cooperthat working conditions had become so unpleasant that they were going to quitunless somethingwas done to improve their working conditions, with particular ref-erenceto the mannerin which the prounion group was treating them.The tenor of the report of these employeesis setforth in Bucknall's creditedtestimony:A. Well, a few days after this incident-I believe it was the 18th of August-Mrs. Cooper called me on the phone and asked me to come to her office.When I came in, I found five of the girls from our bindery sitting in a semi-circle around her desk. She said, "Mr. Bucknall, these girls have come to mein a group and they have told me that the tension and the unpleasantness in ourbindery has gotten so bad that unless we can do something to improve thesituation, they are allgoing to quit."She said, "They have talked to Mr. Cornell about it and they have talkedto you about it and neither one of you have done anything to improve thecondition, so now they have come to me."Q. Did you question these girls?A. Yes, I did.This, of course, was a very serious thing to us.These girls had been withus for many years-all of them. They were all competent workers. They wereall girls whose work and association we valued, and they represented a goodportion-perhaps nearly 50 percent of our work force; and the prospect ofhaving all five of them leave because of the unpleasant relationships with theother people in the department was aboutas seriousa thing as I ever had con-front me.So I questioned the girls individually.They said that they were constantlybeing heckled specifically and particularly by two girls, Betty Towne and Mar-garet House; that they had insisted on talking to them about joining the unionon company time; that they had given them union literature on company time;that they had been most unpleasant in their relationship; that when one of themwould meet going down the aisle in the plant, that they had refused to stepaside and they would have to walk around them; that when these two girls andthe other girls that took their regular breaks with them were taking their breaks,that they standand stareat the girls that were working and make remarks toeach other and then laugh and, of course, they assumed that they were talkingabout them and this made them very self-conscious.StellaReyes said that Betty Towne, in her presence and close proximity toher, had spoken relative to Stella in very foul language in a loud voice and shewas sureit had been purposely done so she would hear it.They said that under -these conditions they just felt they would rather look forother jobs than work in a place that had this constant unpleasantness aroundthem.Q. Now, was it reported to you that these were the only two girls that werefavorable to the union?A. No. They reported that there were several of the girls that were favor-able to the union. In fact they reported that one of the girls in the bindery hadbeen a unionmember for a number of years, but they were not the ones thatwere causingany trouble; that these two girls were the ones that were causingthe trouble and bitterness in the bindery department.4 The testimony relative to this conversation will be set forth more fully below as theGeneral Counsel apparently contends statements violative of the Act were made byBucknall.641796-63-vol. 136--11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: Which two girls?The WITNESS: Margaret House and Betty Towne.Q. (By Mr. WELCH.)Now, did the five girls thatwere present in Mrs.Cooper's office demand that you take any action withparticularrespect todisciplining or discharging any of these twogirls,Towne and House?A. No, they did not.Q.What did they ask you to do?A. They said that unless we could do something to improve the workingconditions, to make it more pleasant for them to work, that they would have toquit.Q. Is that about all that was said in thismeeting?A. Yes. I then talked to the girls and told them how much we valued theirserviceswith us, that they were all good girls; we didn't want to lose any ofthem; that we were doing everything that we knew how to do to try to improvethe relationships and that I hoped that they would be willing to give us a littlemore time andsee if we won't be able to get a little better atmosphere.The bitter atmosphere in the bindery as related by Bucknall was confirmed inboth the testimony of Towne and House, and the record leaves no doubt that thetopic of the Union created a bitter hostility among the supporters of the Union andthe ones who were opposed to it.After the employees left Mrs. Cooper's office, Bucknallagain calledForbis andsought his advice and it was suggested that he give the two individuals principallyresponsible for the hostility and dissension a layoff, so that Respondent would demon-strate that it was serious about having the bindery employees not being continuallyengaged in bickering and dissension.House and Towne were each given a 41/2-day layoff on August18, 1960, and ontheir return continued to work for Respondent.B.Discussion and concluding findingsThe issues as framed by the complaint and answer are set forth in summary form,as follows:1.Respondent through Bucknall in July 1960 unlawfully interrogated employees.2.Respondent in August 1960 through Bucknall reprimanded employees be-cause of their participation in protected activities.3.Respondent in July 1960 through Andrew Forbis threatened employees withdischarge if they talked about the Union.54.Respondent granted wage increases to its employees during an organizationalcampaign to deter its employees from participating in protected activities.5.On August 18, 1960, Respondent gave Margaret House and Betty Towne lay-offs because they had assisted in or engaged in concerted activities.The evidence relating to alleged unlawful statements is contained in the testi-mony of House, Towne, and Bucknall.6 The portions of the testimony of Houseand Towne that the General Counsel contends establish unlawful conduct are pre-sumably included in his brief.These extracts of testimony along with two additionalstatements by Towne attributing certain comments to Bucknall will be examined todetermine whether they are susceptible of establishing violations of the Act.5 The complaint originally contained an allegation that Cornell unlawfully promised awage increase on August 1, 1960.Respondent's motion to strike this allegation from thecomplaint was unopposed and was granted.61 find the testimony of House and Towne to be unreliable in relating the statementsof Bucknall and Forbis.For example, House attributes to both Bucknall and Forbisstatements having them use the term, "corruption" in characterizing conduct tindercriticism.It Is apparent from the record that this term was one peculiarly used by House.The testimony of Margaret House that she did not know Gertrude Newlove was one ofthe girls opposed to the Union is rejected as completely implausible. She attempted togive union literature to Newlove on or about August 15, 1960, after the Union had been aconstant source of discussion and dissension among the 12 bindery employees and afterHouse, according to her testimony, was aware of the fact that the bindery had been splitInto two hostile groups since shortly after July 6, 1960.Towne first testified that after Forbis talked to the bindery employees the friction andquarrelingdid not continue.She later testified that she did not continue to talk to. theother employees during working time and then she conceded that she might have. Shetestified concerning the hysterical outburst of Newlove which would contradict her previousassertionthat the friction did not continue after the talk given by Forbis.Her later testi-mony, which was noted above, Indicated that after July 6,1960,when the union activitycommenced,the frictionjust lasted indefinitely. STUART F. COOPER CO.1491.InterrogationHouse testified that Bucknall, a few days after July 6, asked her if she knewhow this thing got started.Bucknall credibly denied that he made this inquiry.However, even if the version of House be credited, it would still be equivocal andwould not indicate whether Bucknall was referring to the union organization or thediscontent among the employees.It isreasonably likely Bucknall knew that theunionorganization got started through Towne's visit to the union office after Fore-man Cornell suggested it and thus it would seem to be unlikely that Bucknall wasinterrogating House as to something that he probably already knew, but rather theinterrogation was aimed at the reason for the starting of the discontent.Although not mentioned in the brief of the General Counsel,on cross-examinationTowne testified that Bucknall asked her for thenamesof any employees who hadbeen talking to the Union.This is theleastequivocal of the statements which theGeneral Counsel contends violate the Act.The probabilities are that the reason thatthe General Counsel or Counsel for the Charging Party did not develop this evidenceon direct examination was because Bucknall had not made the inquiry.Towne'stestimony is rejected also because the alleged inquiry by Bucknall is inconsistent withhis other conduct and statements and his denial of Towne's testimony on this pointiscredited.Bucknall's inquiriesfrom the bindery employees about complaints in connectionwith working conditions made against the background of some known union activityare not here unlawful.?The evidence is consistent with the proposition that suchinquirieswere understood by the employees to be aimed at reducing their dis-content which was made manifest by the hostility that pervaded the working force.It has not been established here that these inquiries reasonably tended to inter-fere with any rights guaranteed by the Act.The continued organizational attemptsduring working hours and the absence in the record of antiunion bias attributable toRespondent confirm this finding.2.The alleged unlawful reprimand of employeesThe version given by House of Bucknall's talk with her about the Newloveincident is as follows:Well, he says that-He told me, "Margaret House," he says-In fact, hecalled me a different name which was a pet name. He says, "Sweetie, I am sorrythat you made this corruption."***He says, "You shouldn't," he says, "you shouldn't make a corruption likethis.You shouldn't talk union in my shop, or in this shop," and he said-Let's see.What did he say? I know. He said, "How many times does agirl have to tell you that she did not want to have anything to do with this sortof thing?"I said, "She didn't even tell me once," because I didn't evenapproach this girl. I said, "If she had of, I would never had done anything orasked her anything. She didn't say, so l pulled it back before she even touchedit," and I said-And so, he told me he says, "Now, don't ever do a thing like this again anddon't talk union in this shop," and he says, "Talk about more pleasanter things,such as the weather," and he says, "Now, do we understand each other?" and Isays, "Yes."He made it very firm. So, I says, "Yes, I do understand." 8There is no evidence in this record that the Respondent had any antiunion biasor was even opposed to union organization.As Towne acknowledged at one pointin her testimony, the friction caused by the topic of unionism lasted indefinitely anddid not have a short duration as in the case of previous hostility among the binderyemployees.Under these circumstances, the right of the employees to assist a labororganization must in all reason be balanced with the employer's right tomaintainfavorable working conditions even though here it involved telling employees to refrainfrom union organization on the premises of Respondent.7 SeeBlue Flash Express, Inc,109 NLRB 591, where the Board stated with reference tointerrogation, " . . The test Is whether under all the circumstances, the Interrogationreasonably tends to restrain or interfere with the employees in the exercise of rightsguaranteed by the Act "8 Bucknalldenies that he told House not to talk union in the shop.Whether he usedthe specificwords attributed to him by House is dubiousHowever, there is no doubt inthe context of events that he was in effect telling I-louse not to create unpleasantness byurging the Union on people who were opposed to It. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 18, 1960, when Towne and House were given a layoff, Towne testi-fied that Bucknall told them that "he had definite proof they were talking union inthe shop which was against their standards but they had never told us beforehandnot to talk union in the shop."House testified that Bucknall told them that "hehad definite proof that they were talking union in the shop during lunch and work-ing hours and that was the reason for the layoffs."Bucknall's version of his conversation with House after the Newlove incidentwas that she had been warned not to cause trouble and not to continue so doing.When he advised Towne and House of their layoffs, according to his testimony, hestated he had definite evidence that the girls had been fomenting trouble and thattheir activities were causing continuing trouble and unpleasantness.Here again Bucknall's testimony is credited.The basic question presented is notwhether there was a violation of a rule against advocating the Union during workingtime or on the employer's premises during the lunch hour. The question presentedby this record is whether Respondent had a right to take steps to-restore harmonyamong its employees where the subject of union organization was causing an atmos-phere incompatible with good working conditions, and it is found that in thesecircumstances the Act does not deprive Respondent of its right to preserve reasonableworking conditions in its plant.Apparently the General Counsel places some importance on the testimony ofHouse that when she was given her layoff, Bucknall told her he had evidence thatshe was talking Union during the lunch hour.Due to the fact that House hadreceived a reprimand from Bucknall only 3 days before for causing the Newloveoutbust during the lunch hour, it would seem extremely implausible that Bucknallwould make a stilted reiteration that he had evidence that House was talking Unionon the lunch hour.Bucknall's credited version eliminates any question of the reprimand being dueto a violation of a "no-solicitation rule" but is aimed at the persistency of Houseand Towne in pressing their views with respect to the Union to the point of havinghalf of the Respondent's employees indicate their intention of leaving if the unpleas-ant atmosphere continued.Bucknall's version is as follows:I said, "Girls, we have definite evidence that you two girls have been fomentingtrouble among the other people in the bindery and because of your activitiesyou were causing trouble and unpleasantness among them."3.The alleged threatsTowne testified at the second meeting Forbis told the girls that if the dissensionand bickering did not stop that he would "find out who was at the bottom of it andcall them on the carpet and see that the trouble makers lost their jobs."Bucknall's credited version was that Forbis said that if the dissension and frictiondid not stop, he was going to have to come back and do something about it.Housedid not recall any threats of any type made by Forbis, and Towne's testimony did notassociate the alleged threat to fire someone with any union activity. Since Housecould not recall Forbis making threats of any kind in either of the talks he gave(Towne attended only the second), it seems likely that Towne's version of thisalleged statement by Forbis was a product of her imagination.Towne also testified that Forbis at this meeting with the employees told them,.. if we wanted to join the Union, to keep quiet about it; to join a union shopsomewhere .."The testimony of House was substantially the same, except thatshe added Forbis told the employees, ". . . that it was their legal right to join theUnion but then, we should leave and go to a union shop ... " Since Forbis wasaddressing the body of employees after the people who were advocating the Unionpersisted in producing bickering and dissension by their continued advocacy of theUnion in the face of the unwillingness of approximately half the employees toaccept it, I find that in these circumstances the statement attributed to Forbis aboutjoining a union shop somewhere else is not a statement that would reasonably tendto interfere with the rights guaranteed employees by the Act. I find that Forbis wassimply telling the employees that since the topic of the Union was the cause of thebickering and dissension that if they wanted to insist on having a union that theyshould go to a place where this bickering and dissension would not be produced byadvocating the Union.4.The alleged unlawful wage increasesThe General Counsel called witnesses Josephine Vega and Angela Sambrano totestify in support of the General Counsel's claimthat Respondent had promised awage increase to its employees during its organizational campaign.Both were STUART F. COOPER CO.151employed in the engraving plant of Respondent located in the different geographicalarea of Los Angeles.9Both of them stated in their testimony that Forbis invitedcomplaints from their employees concerning working conditions.Neither of themindicatedin theirtestimonywhether or not they had joined the Unionand neither ofthem indicated that Forbis made any mention of the Unionin histalk to the engrav-ing department employees.Vega recalled, among other things, that Forbis mentioned that they weregoing toget a raise after the foreman had announced the increase in the morning beforeForbis' talk, and Sambrano recalled Forbis'mentioningthat the employees weregoing to geta raise, aswell as asking them if they were dissatisfied or satisfied withtheir work.Sambrano's testimonyalso seemsto indicate that the raise she receivedin July was one that she was due to get in any event, althoughthis impression isbased upon equivocal testimony.Boyd Mitchell, an International representative for the Union, testified that theUnion held a meeting with the employees from Respondent's engraving departmentin July or early August 1960 19 I find that the General Counsel has not establishedby any adequate measure of proof that Respondent had notice of any union activityin its engraving plant.Consequently, the record cannot support a finding that thegranting of the wage increase or the announcement of it, whether by Forbis as thecomplaintalleges or by the foreman also as the record shows, constitutesa violationof the Act.This finding is fortified by the record reflecting Forbis' telling the binderyemployees they had a right to join the Union but to stop their bickering, whereasin the case of engraving employees no mention was made of the Union when Forbisinvited suggestions or complaints from the female employees in the engraving plant.Towne's testimony that Bucknall told her to see him before she joined the Unionand that Bucknall would try to improve things is not cited in the General Counsel'sbrief as an unlawful promise of benefit. In any event, for reasons noted elsewhereherein, Towne's testimony is rejected and Bucknall's denial is credited.5.The alleged discriminatory layoffsAs indicated in the events set forth above, the layoffs of Towne andHouse onAugust 18, 1960, were triggered by the announcement of five employees to Bucknalland Mrs. Cooper that they would leave unless working conditions were made morepleasant and that Towne and House were the two individuals who were causing themost friction and hard feelings.The question in connection with the layoffs is what was the real motivation ofRespondent.Without reiterating in detail all of the facts set forth in this record, orabove, generally it is found that Respondent showed no antiunion bias; that it hadadvised its employees, including House and Towne, that they had a rightto join aunion; and that under the circumstances here present it had a reasonablebasis tobelieve that the conduct of House and Towne merited a lawful discharge. In viewof the fact that it chose, instead, to give them each a 41/2-day layoff, the convictionis buttressed that the real motivation of Respondentwas anaim to restore harmonyin its bindery and not to unlawfully discriminate with respect to the employment ofHouse and Towne because they were attempting to assist the Union.Accordingly, it is found that the record does not support by adequate proof afinding that House and Towne were given layoffs for discriminatory reasons or thatRespondent engaged in any conduct proscribed by the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce and in a business affecting commercewithin themeaning ofthe Act.2.The Unionis a labor organization within the meaning ofthe Act.3.Respondent has not violated Section 8(a) (1) or(3) of the Act.RECOMMENDATIONSOn the basis of the foregoing and on the entire record it is recommended that thecomplaint against Respondent be dismissed in its entirety.'The General Counsel in his original complaint, although using the wrong address,made it clear that his charging allegations were aimed at only one plant of Respondent,that is,the one where the bindery employeeswerelocatedAn amendment of the com-plaint was made during the course of the hearing which broadened the possible scope ofthe charging allegations of the complaint so as to include employees other than those inthe bindery department."Respondent's motion to strike the testimony of Mitchell and other motions made byRespondent are denied.